Judgment entered June 14, 1962 in the sum of $3,986 in a personal injury action, unanimously modified, on the law and on the facts, to the extent of increasing said sum to $7,686, and, as so modified, affirmed, without costs. In our judgment, -considering the nature and extent of the injuries suffered by plaintiff, the award of the trial court was inadequate. Under the provisions of subdivision 2 of section 584 of the Civil Practice A-et, we, should, on the appeal from a judgment rendered by the court without a jury, unless we affirm, grant the judgment which the court below ought to have granted. (Bruno v. Kosnae, 13 A D 2d 650.) Concur — Rabin, J. P., McNally, S-tevens, Eager and Steuer, JJ.